NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

SUTHERLAND HOLDINGS II, LLC;       )
OLD TAMPA BAY SEAFOOD              )
COMPANY, LLC; and BRIAN            )
STORMAN,                           )
                                   )
           Appellants,             )
                                   )
v.                                 )                     Case No. 2D17-1295
                                   )
PINELLAS COUNTY, FLORIDA,          )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 28, 2018.

Appeal from the Circuit Court for Pinellas
County; John A. Schaefer, Judge.

Luke Charles Lirot of Luke Charles
Lirot, P.A., Clearwater, for Appellants.

Kelly L. Vicari of Pinellas County
Attorney’s Office, Clearwater, for Appellee.



PER CURIAM.


              Affirmed.


SILBERMAN, VILLANTI, and BADALAMENTI, JJ., Concur.